                     IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                              CHARLOTTE DIVISION
                      CIVIL ACTION NO. 3:20-CV-047-RJC-DCK

 DEEPHAVEN MORTGAGE, LLC,                             )
                                                      )
                Plaintiff,                            )
                                                      )
    v.                                                )       ORDER
                                                      )
 RONALD KRUEGER,                                      )
                                                      )
                Defendant.                            )
                                                      )


         THIS MATTER IS BEFORE THE COURT on the “Motion For Admission Pro Hac

Vice and Affidavit” (Document No. 5) filed by Ross R. Fulton, concerning Thomas J. Szymanski

on January 28, 2020. Thomas J. Szymanski seeks to appear as counsel pro hac vice for Defendant

Ronald Krueger. Upon review and consideration of the motion, which was accompanied by

submission of the necessary fee and information, the Court will grant the motion.

         IT IS, THEREFORE, ORDERED that in accordance with Local Rule 83.1, the “Motion

For Admission Pro Hac Vice and Affidavit” (Document No. 5) is GRANTED.              Thomas J.

Szymanski is hereby admitted pro hac vice to represent Defendant Ronald Krueger.

         SO ORDERED.




                                         Signed: January 28, 2020
